Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore et al. (US Pat. 5,577,239, hereinafter “Moore”) in view of Garner et al. (US Pub. 2004/0093331, hereinafter “Garner”).
 Regarding claim 7, Moore discloses a method for searching a [drug] informatics database, comprising: 
receiving, at a drug informatics database, a query for data associated with a chemical compound, said query in the form of a visual representation of the molecular structure of said chemical compound (Fig. 5, Query1: visual representation of a molecule structure associated with a chemical compound); 
searching the [drug] informatics database for data associated with the chemical compound, wherein the searching of the [drug] informatics database results in the deletion and recreation of query tables (Fig. 6, providing and executing the search); and 
providing the search results to a user (Fig. 10, result of the query).  Moore discloses a database for searching but does not explicitly a drug informatics database.  However, Garner 

Regarding claim 8, Moore in view of Garner discloses the method or claim 7 wherein receiving a query includes receiving a query that includes a visual representation of the chemical compound (Moore, Fig. 5).

Regarding claim 9, Moore in view of Garner discloses the method or claim 7 wherein searching the drug informatics database includes converting the visual representation of the chemical compound into a search string (Moore, Fig. 6).

Regarding claim 10, Moore in view of Garner discloses the method of claim 7 wherein searching the drug informatics database includes performing a search on a subset or the drug informatics database (Garner, ¶ [0020]).

Regarding claim 11, Moore in view of Garner discloses the method of claim 7 wherein searching the drug informatics database includes incrementally caching the search results in real time or near real time (Garner, ¶ [0027]; would provide real time result using readily available internet based technology).



Regarding claim 13, Moore in view of Garner discloses the method of claim 7 wherein searching the drug informatics database includes performing a substructure search by identifying chemical compounds that contain the queried chemical structure as a substructure (Moore, col. 2, lines 45-49).

Regarding claim 14, Moore in view of Garner discloses the method of claim 7 wherein providing the search results includes providing an initial set of search results within a first time period and providing an updated set of search results within a second time period, where the first time period is less than the second time period (Garner, p. 46, 1st column; occurrence over a period of time).

Regarding claim 15, Moore in view of Garner discloses the method of claim 14 wherein the search results are periodically updated and displayed without interrupting interactability with the drug informatics database (Garner, ¶ [0025]; updating to the database).

Regarding claim 16, Moore in view of Garner discloses the method of claim 7 wherein providing the search results includes presenting the search results in an .sdf format (sdf format is readily available to implement per designer’s choice).

Regarding claim 17, Moore in view of Garner discloses the method of claim 7 wherein providing the search results includes presenting the search results in two or more sortable columns, where the number and nature of the columns is user-selectable (Garner, ¶ [00181], providing sorting).

Regarding claim 18, Moore discloses a [drug] informatics database, comprising: 
a non-transitory computer-readable medium; 
a primary data structure on said medium for storing primary data objects in entries, where the data structure is searchable based on one or more of the data objects associated with one or more chemical compounds (Fig. 5, Query1: visual representation of a molecule structure associated with a chemical compound); 
an auxiliary data structure on said medium for storing auxiliary data objects in entries associated with the one or more chemical compounds, where the auxiliary data objects are linked to the primary data objects (Fig. 5, Query1: visual representation of a molecule structure associated with a chemical compound); and 
wherein the drug informatics database maintains both long-term data stores and short- term data stores in order to optimize population, storage, and/or retrieval of data objects, and wherein said drug informatics database accepts searches in the form of a visual representation of a chemical molecular structure of the one or more chemical compounds (Fig. 6, providing and executing the search).
Moore discloses a database for searching but does not explicitly a drug informatics database.  However, Garner disclose a drug informatics database (¶ [0017]).  It would have been 

Regarding claim 19, Moore in view of Garner discloses the database of claim 18 wherein the primary data structure includes a dataset tag used to identify related groups of data (Garner, ¶ [0241]).

Regarding claim 20, Moore in view of Garner discloses the database of claim 18 further comprising a web server including: 
a computer-readable medium for storing non-transitory computer readable instructions; a processor for executing the non-transitory computer readable instructions stored in the computer-readable medium, where the computer-readable medium includes: an importation module for: 
receiving unprocessed data associated with a chemical compound from one or more data sources; 
parsing the unprocessed data into a plurality of data objects based on a categorization associated with each of the data objects (Moore, Fig. 6; Garner); identifying and associating additional information including explanatory notes with at least one or the data objects (Moore, Fig. 6; Garner); and 
storing the data objects in entries within a data structure in the drug informatics database, where the data structure is searchable based on one or more of the data objects (Moore, Fig. 6; 
a search module for receiving a query for data associated with a chemical compound and searching the drug informatics database for data associated with the chemical compound (Moore, Fig. 6; Garner); and 
a presentation module for providing the search results to a user (Moore, Fig. 6).

Regarding claim 21, Moore in view of Garner discloses the database of claim 18 wherein the one or more data sources include one of private chemical company databases, public databases, and public literature (Garner, ¶ [0239]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Farner et al. disclose a repository for identifying a secondary metabolite from a microorganism. US Pub. 2007/0061084.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TUANKHANH D PHAN/               Examiner, Art Unit 2154